Citation Nr: 9925795	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a low back disorder resulting 
from an injury sustained during a VA hospitalization.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a left hip disorder resulting 
from an injury sustained during a VA hospitalization.


REPRESENTATION

Appellant represented by:	Stephen A. Burt, Attorney



WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November of 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in October 1990 and March 1997.

The Board remanded this case to the RO in March 1997 and 
November 1998 for further development, to include the 
scheduling of a hearing before an RO hearing officer.  The 
veteran was scheduled for such a hearing in January 1999, but 
he failed to report for that hearing.  

The Board observes that, in a statement received by the RO in 
June 1998, the veteran raised the issues of entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1998) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision may be contested only as a part of an appeal on 
the merits of the decision rendered on the primary issues.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current respiratory disorder and service.

2.  There is no competent medical evidence of a nexus between 
a current low back disability and a risk to the veteran 
created by a VA hospitalization; rather, this disability was 
first noted as merely coincidental with the VA 
hospitalization.

3.  There is no competent medical evidence of a nexus between 
a current left hip disability and a risk to the veteran 
created by a VA hospitalization; rather, this disability was 
first noted as merely coincidental with the VA 
hospitalization.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a low back 
disorder resulting from an injury sustained during a VA 
hospitalization is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a left hip 
disorder resulting from an injury sustained during a VA 
hospitalization is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a respiratory 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including bronchiectasis, may be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit v. Brown, 5 Vet. App. at 93.  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records, including his October 
1969 separation examination report, are entirely negative for 
any treatment for respiratory symptomatology, although an 
October 1969 medical history report indicates a history of 
bronchitis from 1969.  The earliest medical evidence of post-
service respiratory symptomatology is the report of a 
hospitalization from April and May of 1972, which contains a 
diagnosis of a diffuse upper respiratory infection.  The 
Board also observes that a November 1988 VA hospital report 
indicates that pulmonary function testing showed a mild 
obstructive lung deficit.  The veteran underwent a VA 
respiratory examination in February 1997, and the report of 
this examination contains a diagnosis of chronic 
bronchitis/chronic obstructive pulmonary disease.  While the 
examination report reflects that the veteran reported a 
history of bronchitis during service, the examiner offered no 
commentary regarding the etiology of the veteran's current 
respiratory disorder.  

Overall, there is no competent medical evidence of record 
suggesting a nexus between a current respiratory disorder and 
service.  Indeed, the only evidence of record indicating a 
nexus between a current disorder and service is the lay 
opinion of the veteran.  However, as the veteran has not been 
shown to possess the requisite medical expertise necessary to 
render a competent opinion regarding etiology, his lay 
contentions provide an insufficient basis upon which to find 
his claim to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for a respiratory disorder must be denied 
as not well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  As the veteran's claim is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support this claim.  See Epps v. Gober, 126 
F.3d at 1467-68.

II.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
low back 
and left hip disorders

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, as with the veteran's claim for service connection, 
the initial question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).  In this regard, the veteran has the 
burden of submitting evidence "sufficient to justify a 
belief by a fair and impartial individual" that the claims 
are well grounded; that is, the claims must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. at 81. 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, No. 
98-664 (U.S. Vet. App. July 7, 1999); see also Grottveit v. 
Brown, 5 Vet. App. at 93.

The veteran's basic contention in this case, as articulated 
during a May 1991 VA hearing, is that, while hospitalized at 
a VA hospital in December 1989, he slipped on some fecal 
matter lying on the floor of the hospital and sustained an 
injury to his low back and left hip.  The veteran believes 
that his current low back and left hip disabilities are 
related to this injury and that this injury resulted from the 
negligence of the personnel at the VA facility.

A review of the veteran's medical records reflects that he 
was hospitalized at a VA facility from December 1989 to 
January 1990.  The report of this hospitalization contains a 
provisional diagnosis of left hip arthritis and a notation of 
low back pain.  However, this report contains no references 
to the veteran's claimed fall, and x-rays of the lumbosacral 
spine and the left hip were noted to be essentially normal.  
Subsequent VA treatment and hospitalization records reflect 
the veteran's reported history of a fall resulting from 
slipping on fecal matter at a VA facility, and low back and 
left hip symptomatology has been noted on multiple occasions.  
Several of these records attribute the veteran's disabilities 
to the reported December 1989 injury.  For example, a May 
1991 VA treatment record indicates that the veteran had back 
and left hip pain that was secondary to his reported fall at 
a VA facility.  

However, there is no competent medical evidence of record 
suggesting that the veteran's reported injury was sustained 
as a result of VA hospital treatment.  Rather, the evidence 
merely shows that the veteran sustained an injury to the low 
back and left hip coincidentally while a patient in a VA 
medical facility.  In this regard, the Board observes that 
the Court has held that 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) "does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by the VA."  The Court has further 
noted that the legislative history of 38 U.S.C.A. § 1151 
reinforced the conclusion that compensation under this 
statute was to be awarded for an increase in disability that 
resulted from action by the VA, rather than from a 
coincidental event.  Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993).  See also VAOPGCPREC 7-97 (January 29, 1997) (in 
which the VA General Counsel determined that a fall due 
solely to the patient's inadvertence, want of care, or 
preexisting disability generally does not result from 
hospitalization for the purposes of applying 38 U.S.C.A. 
§ 1151).

While the veteran has suggested that the reason he fell and 
injured his low back and left hip was that he slipped on 
fecal matter negligently left on the hospital floor, there is 
no evidence to support this contention other than his own lay 
testimony.
The Board would point out that the veteran has not been shown 
to possess the requisite medical expertise needed to render 
an opinion regarding medical causation.  See Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  See also LeShore v. Brown, 8 Vet. App. at 409; 
Robinette v. Brown, 8 Vet. App. at 77 (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

In this case, there is no competent medical evidence of a 
nexus between current low back and left hip disabilities and 
a risk to the veteran created by a VA hospitalization.  
Rather, these disabilities were first noted as merely 
coincidental with the December 1989 VA hospitalization.  As 
such, the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for low back and left hip disorders resulting from an 
injury sustained during a VA hospitalization are well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claims, these claims must be denied as 
not well grounded.  Since these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68; Tirpak v. Derwinski, 2 Vet. App. 
at 611.

III.  Conclusion

The Board observes that both the RO and the Board have denied 
the veteran's claim for service connection for a respiratory 
disorder as not well grounded.  The Board also recognizes 
that the claims of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) are being disposed 
of in a manner that differs from that used by the RO in the 
appealed October 1990 rating decision.  The RO initially 
denied these claims on their merits, while the Board has 
denied these claims as not well grounded.  Nevertheless, the 
Board observes that the Court has held that no prejudice to 
the veteran results in cases where the RO denies a claim for 
service connection on the merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a respiratory disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a low back disorder resulting from an injury 
sustained during a VA hospitalization is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a left hip disorder resulting from an injury 
sustained during a VA hospitalization is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

